Status of Application
1.	Acknowledgment is made of the amendments filed 04/01/2021. Upon entering the amendments, claims 1-15 are canceled and claims 1-15 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claims 4-5 and 8-15 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive lithium silicate glass ceramic and use of a lithium silicate glass ceramic, and applicant's arguments show that the glass ceramic and use thereof of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the arguments persuasively show that the amendments to each claim successfully overcome the previously applied grounds of indefiniteness rejections, as they remedy the issues set forth in the previous Office Action and render clear the scope of said previously rejected claims. The remarks are also persuasive regarding the previously applied grounds of prior art rejection over Monmaturapoj et al; said remarks show that the Monmaturapoj teaching, when taken as a whole, would not provide a basis for a skilled artisan to understand that Al2O3 is taught in a concentration of 2 wt%, rather than 2 mol%. This 2 mol% value is taught elsewhere, and the sole mention of a 2 wt% value references a table wherein the Al2O3 concentrations are taught elsewhere throughout the document to be in mole percentage. Thus one would understand the weight percentage reference to be a typographical error, and as there is therefore not a teaching in Monmaturapoj of each instant claim limitation, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-15 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed lithium silicate glass ceramic and use of a lithium silicate glass ceramic. Specifically, the prior art fails to teach a glass ceramic of the lithium silicate system that is useable for a dental molded body, said glass ceramic comprising crystal phases of lithium disilicate crystals/crystallites and lithium aluminum silicate crystals/crystallites and containing 1.5-3.5 wt% Al2O3 and 0.6-1.8 wt% K2O. The prior art also does not teach a method wherein a lithium silicate glass ceramic that comprises greater than 0 vol% to 10 vol% a crystal phase of lithium aluminum silicate in the form of spodumene is used for the production of a molded body that is useable as a dental body. 
The most relevant prior art references found are Monmaturapoj et al (Characterisation and Properties of Lithium Disilicate Glass Ceramics in the SiO2-Li2O-K2O-Al2O3 System for Dental Applications) and Borczuch-Laczka et al (US 2014/0141960). The difference from instant claims is that while Monmaturapoj et al teaches a lithium aluminum silicate glass ceramic system used in dental bodies and comprising phases of lithium silicate and lithium aluminum silicate, wherein said glass ceramic can have a K2O content of 1.72-1.75 wt% and 3.73-3.80 wt% Al2O3 as converted from the taught mole percentage, Monmaturapoj does not teach Al2O3 in an amount of 1.5-3.5 wt% and there is not motivation found in the prior art for modifying the composition to have this feature. Monmaturapoj et al also does not teach or suggest a method wherein a glass ceramic having a spodumene lithium aluminum silicate phase in an amount of greater than 0 vol% to 10 vol% is used in dental molding applications. Borczuch-Laczka et al teaches a glass ceramic used in dental applications and teaches an embodiment wherein a spodumene crystalline phase is contained, but does not teach an amount of this phase that is in a range of greater than 0 vol% to 10 vol%. Borczuch-Laczka et al also does not teach a glass ceramic meeting each structural and compositional limitation of instant claim 1. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW14 June 2021